The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that Deborah M. Gross-Quatrone , a Judge of the Superior Court, be suspended from the performance of her judicial duties without pay for a period of two months for violating Canon 1, Rule 1.1 (a judge shall observe high standards of conduct so the integrity and independence of the judiciary may be preserved) and Canon 2, Rule 2.1 (a judge shall promote public confidence in the independence, integrity and impartiality of the judiciary) of the Code of Judicial Conduct as charged in Count II of the formal complaint;
And respondent having been ordered to show cause why she should not be publicly disciplined through the imposition of an appropriate sanction that does not include removal from judicial office;
And the Court having considered the briefs of the parties and having heard the oral arguments of counsel and respondent;
**453And good cause appearing;
It is ORDERED that the findings and recommendations of the Advisory Committee on Judicial Conduct are adopted; and it is further
ORDERED that for her violations of Canon 1, Rule 1.1 and Canon 2, Rule 2.1 of the Code of Judicial Conduct, as charged in Count II of the formal complaint, Deborah M. Gross-Quatrone , a Judge of the Superior Court, is hereby suspended from the performance of her judicial duties without pay for a period of two months, effective January 25, 2019 to March 25, 2019; and it is further
ORDERED that Count I and Count III of the formal complaint are hereby dismissed, the Court adopting the Advisory Committee's finding that there is not clear and convincing evidence that the conduct of respondent addressed in Count I and Count III constitutes conduct that violates the Code of Judicial Conduct and warrants judicial discipline.